UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2364


SYL ROGERS,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 30, 2020                                         Decided: May 11, 2020


Before GREGORY, Chief Judge, AGEE, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Syl Rogers, Petitioner Pro Se. Tim Ramnitz, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Syl Rogers, a native and citizen of Sierra Leone, petitions for review of an order of

the Board of Immigration Appeals (“Board”) denying his applications for asylum,

withholding of removal, protection under the Convention Against Torture (“CAT”), and

special cancellation of removal under 8 U.S.C. § 1229b(b)(2) (2018). We deny the petition

for review.

       When reviewing an administrative decision to grant or deny cancellation of removal

under 8 U.S.C.A. § 1229b(b), we have jurisdiction only over constitutional claims and

questions of law. 8 U.S.C. § 1252(a)(2)(B)(i), (D) (2018); see Jean v. Gonzales, 435 F.3d

475, 479-80 (4th Cir. 2006) (holding that, under § 1252(a)(2)(B)(i), (D), court has no

jurisdiction over any aspects of denial of relief under § 1229b except constitutional claims

or questions of law); Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir. 2005) (“It is quite

clear that the gatekeeper provision bars our jurisdiction to review a decision of the B[oard]

to actually deny a petition for cancellation of removal or the other enumerated forms of

discretionary relief.”). We have considered Rogers’ arguments concerning the denial of

cancellation of removal and conclude that he does not raise a reviewable constitutional

claim or question of law concerning the dispositive findings that he was not the victim of

abuse or extreme cruelty by his spouse and he did not establish good moral character.

       We are without jurisdiction to review the agency’s finding that Rogers’ asylum

application was untimely and he failed to establish circumstances justifying a waiver of the

one-year time limit. 8 U.S.C. § 1158(a)(3) (2018); see also Mulyani v. Holder, 771 F.3d

190, 196-97 (4th Cir. 2014) (holding that judicial review of timeliness is unavailable). We

                                             2
further conclude that the agency’s finding that Rogers was ineligible for withholding of

removal is supported by substantial evidence. * See INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992) (stating standard of review).

       We lack jurisdiction to consider Rogers’ claim that he was denied due process

during the course of his bond proceedings because he failed to exhaust this issue on appeal

to the Board. See 8 U.S.C. § 1252(d)(1) (2018) (stating that we “may review a final order

of removal only if . . . the alien has exhausted all administrative remedies available to the

alien as of right”); Cabrera v. Barr, 930 F.3d 627, 631 (4th Cir. 2019) (“[A]rguments that

a petitioner did not raise in the [Board] proceedings have not been exhausted and [we]

lack[] jurisdiction to consider them.”). Furthermore, we see no reason to reverse the

Board’s finding that Rogers received a full and fair hearing on his applications for relief

from removal.

       Accordingly, while we grant Rogers’ motion for leave to proceed on appeal in forma

pauperis, we deny the petition for review. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




       *
         Review of the denial of protection under the CAT is waived because Rogers did
not challenge the decision in his informal brief. See 4th Cir. R. 34(b); Jackson v. Lightsey,
775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under
Fourth Circuit rules, our review is limited to issues preserved in that brief.”).
                                             3